929 A.2d 639 (2007)
Carlton F. ANDERSON, Petitioner,
v.
David DIGUGLIELMO, Superintendent of the State Correctional Institution at Graterford, Respondent,
The District Attorney of Philadelphia County, Additional Respondent.
No. 98 EM 2007.
Supreme Court of Pennsylvania.
July 26, 2007.

ORDER
PER CURIAM.
AND NOW, this 26th day of July, 2007, the Application for Leave to File Original Process is granted. The Petition for Writ of Habeas Corpus in Extraordinary Relief for Judgment of an Illegal Sentence is denied.